 CORPORATIONandAMALGAMATED AsSOCIATION,OF,IRON, 'STEEL AND,BROTHERHOOD RAILWAY. CARMEN,OF 'AMERICA, LODGE No. 423,,(AFL)'; AND' INTERNATIONAL ASSOCIATION' 'OF MACHINISTS, LOCAL.1417 (AFL),,Case No. RE-4.-Decided August'8, 19/0Jurisdiction:railroadand mine carsmanufacturing industry.'1 cr i i t?,Investigation anCertification of Representatives::agreement as to existence`,of question;. electionnecessary.,At 1, , ,.Unit Appropriate for Collective Bargaining:production and, maintenance em-ployees excludingsalariedemployees, foremen,assistant foremen; gangleaders,inspectors,checkers, and timekeepers. "Mr. L. N. D. Wells, Jr.,for the Board.,Winston, Strawn & ,Shaw, by Mr,, George B. Christensen,of Chi-eago, Ill., andJones, Grant, Sebat &, ,Tierner,by, of ,Mt. Vernon, Ill., for the Company.Mr. George L. O'Brien,of Chicago, Ill., for,the Brotherhood.Mr. W. A. Heath,of St. Louis, M o.,,, and,Mr,; Paul R. Hutchings,of,Washington,,D. ,C., for the I. A.Mr. A. F. Kojetinskyand,Mr. Alex Hudson,of St. ,Louis,, Mo,., forrjthe Amalgamated., ,. ..,Mr. Woodrow J. Sandler,DECISION.,1,r,,'I:";AND,,..i'On December 16, 1939, Mt. Vernon Car Manufacturing 'Company,Mt. Vernon, Illinois, herein called the Company, pursuant to permis-sion granted by the National L'abor' Relati'ons Board, herein calledthe Board, filed with the,Board al petition alleging that a questionaffecting commerce, had arisen concerning the representation of em-ployees of the Company, and requesting an investigation and certifica-tion of representatives pursuant'to Section 9'(6) of 'the' National LaborRelations Act, 49 Stat. 449, herein called'the'Act.r -On'June128, 1940;'26 N. L. R. B., No.36."413 ' 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 10 (a), of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director for the Fourteenth Region (St. Louis, Missouri)to conduct it and to provide for an appropriate hearing upon duenotice.-On July 15, 1940, the Regional Director issued a notice of hearing,copies.of which were duly served upon the Company; upon Amalga-mated Association of Iron, Steel and Tin Workers of North America,Local Lodge No. 1756, affiliated with the Congress of Industrial Or-ganizations, herein called the Amalgamated; upon Brotherhood Rail-way Carmen of America, Lodge No 423, herein called the Brother-hood; and upon International Association of Machinists, Local 1417,affiliatedI.A. ?&., labor organizations-claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon July 29, 1940, at Mt. Vernon, Illinois, before R. N. Denham, theTrial' Examiner duly designated by the Board. : The Board and theCompany were represented by counsel; the Amalgamated and the.Brotherhood by their representatives; all participated in the hearing.The I.'A. M. appeared at the hearing by its representatives but priorto the introduction of any testimony it withdrew from the proceeding.'Full opportunity to be heard, to examine and cross-examine witnesses,and to ;introduce evidence bearing upon the issues was afforded allparties.'At the hearing, pursuant to the stipulation of all parties,there were incorporated in the record herein the transcript of hearing'and exhibits in an earlier case-' to which the Company, the Amalga-mated, and the Brotherhood were parties, to the extent-that the samemay be relevant and material to the issues involved herein.At thehearing the Trial Examiner denied a request by the Amalgamatedthat the hearing be postponed for 2 days.During the course of thehearing the Trial Examiner made several other rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following,FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMt. Vernon Car Manufacturing Companyis anIllinois corporation,with its, principal office and place of business located at Mt. Vernon,.Iilinois,.where it is engaged principally in the manufacture and sale ofrailroad and mine cars and parts thereof.IMutter of Mt Iernon Car Manufacturing Company,a corporationandLocal Lodge No. 1756, Arnalga-nrated Associationof Iron, Steel & Tin Workers of NorthAmerica affiliatedwith the Coinnirtteefor IndustrialOrganizatiori,t11N. L R. B 500. MT. VERNON CAR MANUFACTURINGCOMPANY.,,14,115The Company's gross sales in 1939,a mounted toin excess of $5,000,-000, and consisted principally of railroad freight cars,,mine cars, cartwheels, castings,and .car parts and forgings.Approximately 75 percent of the raw materialsused by theCompany in its, business in 1939came from States other,than Illinois.During the same period ap;,proximately 90 per cent of the Company's products were shipped to,places,outside the State of Illinois.The Company's operations are conducted in a plant approximately80 acres in extent.There are approximately 8 miles of railroad'trackin the plant directly connected with the tracks of the Louisville andNashville Railroad Company and the Missouri-Pacific Railroad Com-pany and connected by switches with the tracks of the Southern Rail-way Company and the Chicago and,Eastern Illinois Railw•i,y Com-pany.Railways and coal mining enterprises constituftethe Company'sprincipal customers.We find thatthe, aforesaid operations of the Company are performedupon i nstrumentalities whichengage intrade, traffic,transportationand commerce among the severalStates.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron,' Steel'and Tin Workers'of NorthAmerica, Local Lodge No. 1756, affiliated with the Congress of IIn-'dustrial Organizations, is 'a labor organization admitting to its thembership the hourly and piece-work, paid production and maintenanceemployees of the Company.Brotherhood Railway Carmen of America, Lodge No. 423, is a labor'organization, affiliated with the American Federation of Labor, ad-Initting to its membership the hourly and piece-work paid p"oductlonand maintenance employees of the Company.-International Association of Machinists, Local 1417, 'affiliated' with',the American Federation of Labor, is a labor organization,adlnittinoto its membership machinists in the employ of the CompanyIII.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated 2 "that questions of repre-sentat;on affecting commerce within the meaning of the NationalLabor Relations Act have arisen concerning the employees of thecompany in ' that each of the labor organizations herein involvedclaims' to represent a majority of the,maintenance and productionemployees or claims to' represent a majority of the employees in a,.unit which it deems appropriate for the purposes of collective bar=gaining and' in 'that the company refuses 'to' recognize ;any of said'labor organizations as the exclusive bargaining agent of all of its2The I A M. was not'a party to this stipulation, since,as stated above, it withdrew from the proceedingand claimed no further interest therein.''''^'' 41`6DECISIONS`OF' NATIONAL'LABOR RELATIONS BOARDmdiii'terian'ce and production 'employees until such representatives ofthe' empl'o'yees' iii 'the appropriate unit or units' have been certified by'andt'tli'eBi'Ill'erhood''each `repre'sents a"substantial proportion'of thepresent employees"' of 'diet Company within the unit agreed upon' by'them. ;We find that a question has arisen concerning representation 'ofemployee's of 1 'the1'Comp'any.t1,. I i, 1 iI t i,,r1,,1t, 1r,'COMMERCE.—.— . ,/We findt`tliat the question concerning representation which hasarisen, occurring in connection with the operation of the, Companydescribed in Section I' above, has a close,' intimate, and substantial`relation to trade, traffic, transportation, and commerce ' among theseveral States, and,'tends. to lead to ' labor, disputes "burdening and ob-structing commerce and' the free flow of commerce.V. THE APPROPRIATE UNITOn Februaryy21,ft1939, the' Board issued its Decision and Orderfinding that the Company's production and maintenance employees,leaders, inspectors, checkers, and timekeepers, constitute a unit,apties,contended at the hearing herein that any other unit,is appropriate.''We' find'that'the-"production itmaintenance employees of theCompany, excluding salaried employees, foremen, assistant foremen,gang leaders, inspectors,, checkeTS, 'and timekeepers, constitute a unitappropriate' for the purposes of collective bargaining and that saidunit will, insure to employees' ,of the Company the 'full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuatet the 'policies of the Act,VI. THE DETERMINATION OF REPRESENTATIVESi-,,,, Ott,,,,iWe find that the, question concerning representation, whic 'h hasarisen can best be resolved by an election by secret ballot.The Coinpany and the Brotherhood contended at the hearing thatthe Company's last pay roll prior to the hearing, the pay roll of July3Matter,ofMt. Vernon, Car Manufacturing Company, acorporationandLocal Lodge No. 1756, Amalga-,matedAssociationof Iron Steel & Tin Workers of. North America,affiliated with the Committeefor IndustrialOrganization,11N L: R. B. 5001'± Prior, to its, withdrawal, from the hearing, the I. A. M.,contended'that the Company's machinists con-stitute an appropriate bargaining unit.Upon its withdrawal, however, the I. A. M. conceded the ap-propriateness of the unit heretoforefound.The Brotherhoodalso conceded the appropriateness of saidunit, and theAmalgamated did not dispute it.,11, MT. VERNON CAR MANUFACTURING COMPANY417same period, of employees temporarily ,laid off. who are eligible to berecalled by the Company to work, should be'used to determine theagrees to the use' of the preferential list for such purpose iii the e' entthat the Board selects a current pay roll; as determinative of eligibilityto vote.1 r ,. '+ :^The Amalgamated, however, contends that eligibility to votedn^theelection- should be determined by the Company's pay roll of Junei18,1937,5 a date shortly after which the Company enteredinto at contract.with the Brotherhood, providing;,inter alia;y'for aclosed, sliopr'and 'acheck-off of Brotherhood dues.5Since February 1940 the'Companyhas not given effect to that contract and has been conducting alit"openshop." + We , do not believe that -it will effectuate the. policies ,of the'Act to, determine eligibility to vote,ag of a date 'as remote asthat) con-tended for by the Amalgamated!- Nor does-anylreason' ^appear'whyeligibility should not be determinedas of a''more^'current' date' thanpriate'unit employed by the Company, 'during ',the'pay-roll; periodimmediately preceding the date of our' Direction' of+ Election," includ-ilig those whose names appear upon the' Company's preferential' list,of the same pay-roll period, of 'employees temporarily laid'off' who'areeligible to be recalled to work by the Company and. including em-ployees who have since been temporarily laid off and those who' didnot work during such pay-roll period because they were ill or on'vaca'-tion, but excluding those who have since quit or'been'discharged foi"'' 'tUpon the basis of'the above 'findings of 'fact and upon'sthe:entirerecord in the' case, the Board, makes' the following:r"' '{ ;1.A question affecting commerce has' arisen c'oneerniiig the iepre=sentation of employees of Mt. Vernon Car Manufacturing Company,isMt. Vernon, Illinois, within the meaning of. Section 9 (c) and Section2 (6) and (7) of the Act."'''' t'i'F{'r :;l i nrI +2.The production and maintenance employees of the Company,excluding salaried employees, foremen, assistant foremen, gangleaders, inspectors, checkers, and timekeepers, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.5Excludingthose named thereon who are no longer in the Company's employ.6SeeMatter of Mt. Vernon Car Manufacturing Company, acorporationandgamatedAssociationof Iron, Steel & Tin Workers of North America, affiliated with the Committee forIndustrialOrganizatiox,11 N. L R. B 500 41'SDECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions,Act, and,pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis: herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Mt. Vernon Car Manufacturing Company, Mt. Vernon, Illinois,an election by secret ballot shall be conducted as early as possible, butnot ,later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the' Fourteenth Region, acting in this matter as agent for ,theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among the production and maintenanceemployees of Mt. Vernon Car Manufacturing Company employed byitduring the pay-roll period immediately, preceding the date-of thisDirection of Election, including those whose names appear upon the.Company's preferential list, of the same pay-roll period, of employeestemporarily,, laid off who are eligible to be recalled to work by theCompany and including employees who have since been temporarilylaid off- andrthose who did not work during such pay-roll period be-cause they were ill or on vacation, but excluding salaried employees,foremen, assistant foremen, gang leaders, inspectors, checkers, time-keepers, and those who have since quit or been discharged for cause,to determine whether they desire to be represented by AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, LocalLodge No. 1756, affiliated with the Congress of Industrial Organiza-tions, or by Brotherhood Railway Carmen of America, Lodge No. 423,affiliated with the American Federation of'Labor, for the purposes ofcollective bargaining, or by neither.,MR. EDWIN S. SMi7H Look no part in the consideration of the aboveDecision and Direction of Election.